DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Consideration
The Notice of Imported Citations submitted on 06/30/2021 has been considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu et al. (US2009/0103008 A1, of record  Notice of Consideration report) (Nasu, hereafter) in view of Chiu et al. (US2015/0268404 A1, of record Notice of Consideration report) (Chiu, hereafter).
Regarding claims  1 and 8, Nasu discloses a display panel (Figure 10, dual view lcd)/backlight module ( Figures 1-10 and corresponding text), comprising (Figure 1): a light guide plate (12), having a light incident surface and a light emitting surface connected to each other; a light source (11), disposed on a side of the light incident surface of the light guide plate (12); a diffusion sheet (13); and a first prism sheet (14) and a second prism sheet (15), overlapped with the  diffusion sheet (13) , the first prism sheet 
Nasu fails to explicitly disclose an optical film, overlapped with the light emitting surface of the light guide plate, and having a plurality of optical microstructures facing the light emitting surface; the diffusion sheet being disposed between the light guide plate and the optical film. 
 Chiu discloses a backlight module (Figures 1-9 and corresponding text) (Figure 1A) optical film (120) overlapped with the light emitting surface (114) of the lightguide plate (110) and having a plurality of optical microstructures (122b) facing the light emitting surface (144), in order to maximize the light provided by the light incident surface and provide a backlight having good light uniformity.
Nasu already discloses a diffusion sheet (13)  that is placed in such  a way  that the prism axis  i.e. ridge line, is parallel to the longitudinal axis   of the liquid crystal screen thus sufficiently redirecting incident light.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the backlight/display panel of Nasu wherein an optical film, overlapped with the light emitting surface of the light guide plate, and having a plurality of optical microstructures facing the light emitting surface, in order to maximize the light provided by the light incident surface and provide a backlight having good light uniformity as disclosed by Chiu and wherein the diffusion sheet being disposed between the light guide plate and the optical film in order to redirect the excess incident light thus promoting more uniformity as taught by Nasu.
Claims 1-5, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20200379159 A1, of record Notice of Consideration) (Li, hereafter).
Regarding claims 1 and 8, Li discloses  (Figures  1-12 and corresponding text) display panel (¶46, no number) /  a backlight module (50), comprising (Figures 1-2): a light guide plate (100), having a light incident surface  (100b)and a light emitting surface (100a) connected to each other; a light source (110), disposed on a side of the light incident surface  (100b)of the light guide plate (100); an optical film ((120), overlapped with the light emitting surface of the light guide plate (100), and having a plurality of optical microstructures  (122) facing the light emitting surface (102a), a diffusion sheet (123) disposed between the optical film (120) and the first prism sheet (130) and a first prism sheet (130) and a second prism sheet (140), overlapped with the optical film (120), the first prism sheet (130) and the second prism sheet (140) being positioned on a side far away from the light guide plate (100) of the optical film (120), wherein an extending direction of a plurality of prism structures of the first prism sheet (130) is not parallel to an extending direction of a plurality of prism structures of the second prism sheet (140).
Li fails to explicitly disclose the diffusion sheet  between the optical film and the light guide plate. Li discloses the diffusion sheet between the optical film and the prism in order to control the haze value of the device thus controlling a distorted image.  Place another diffusion film within lies ordinary skill in the ordinary  as it aids in extracting more light from the light source.
Therefore It  would have been obvious to one of ordinary skill before the effective filing date to modify the backlight/display panel of Li wherein a diffusion sheet is between the light guide plate and the optical film, since that which is know in the art requires routine skill.
Regarding claim 2, Li discloses wherein the first prism sheet (130) is located between the optical film (120) and the second prism sheet 140), Li fails to explicitly disclose an angle between the extending direction of the prism structures of the second prism sheet and the extending direction of the optical microstructures of the optical film is between 0 degree and 30 degrees (¶43). 
It  would have been obvious to one of ordinary skill before the effective filing date to modify the backlight/display panel of Li wherein disclose an angle between the extending direction of the prism 
Regarding claim 3, Li discloses wherein a cross-sectional profile of each of the optical microstructures (122b) of the optical film has a triangular shape, a shape constituted of a plurality of straight-line segments, or a shape constituted of a straight-line segment and a curved-line segment, wherein each of the optical microstructures has an apex angle, and an angular degree of the apex angle is between 85 degrees and 110 degrees (¶38)
Regarding claim 4, Li discloses wherein an orthogonal projection of an extending path of a ridge line of each of the optical microstructures of the optical film or an orthogonal projection of an extending path of each of the prism structures of the second prism sheet onto the light emitting surface of the light guide plate has a wave shape (¶12).
Regarding claims 5 and 13, Li fails to explicitly wherein an angle between an extending direction of the optical microstructures and the light incident surface of the light guide plate is 90 degrees or between 45 degrees and 90 degrees.
However in Li does disclose (Figure 3) in the embodiment, the extending direction (i.e., the direction Y) of the orthogonal projection of the ridge line RL (i.e., the extending path) of the optical microstructure (122) on the light emitting surface (100a) of the light guide plate (100) may be selectively 
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the backlight/display panel of Li wherein an angle between an extending direction of the optical microstructures and the light incident surface of the light guide plate is 90 degrees or between 45 degrees and 90 degrees in order to maximize the amount of light at the normal viewing area as disclosed by Li.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20200379159 A1, of record Notice of Consideration) (Li, hereafter) in view of Gehlsen et al (US2006/0082700 A1) (Gehlsen, hereafter)
Regarding claims 6 and 14,  Li discloses the backlight display apparatus above( see rejection claims 1 and 8)Li fails to disclose , wherein an air gap is disposed 15between the optical film and the first prism sheet.
Gehlsen discloses in figures 3A-3E and air gap (358) is created that allows more light to pass through thus improving the displayed image.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the display panel /backlight  wherein an airgap is disposed between the optical film and the first prism sheet in order to allow more light to pass through the assembly thus enhancing  the displayed image as taught by Gehlsen.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20200379159 A1, of record Notice of Consideration) (Li, hereafter) in view of Holman et al. (Holman, hereafter)
Regarding claims 7 and 15,  Li discloses the backlight display apparatus above( see rejection claims 1 and 8)Li fails to disclose wherein a plurality of spacers are disposed between the optical film and the first prism sheet.
Holman discloses (Figure 3) a spacer (84) is located between pixel regions. The spacer in this particular invention able to truncate the illuminator system thickness at the height of the upper prism sheet contributes considerable thickness reduction. The compartmentalized spacer layer 84, whose sidewalls 85 can be made diffusively reflective, reduces visibility of virtual image demarcation line in order to provide for a compact device with an improved image.
Therefore it would have been obvious to one of ordinary skill in the art  before the effective filing date to modify the backlight/ display apparatus of LI wherein a plurality of spacers are disposed between the optical film and the first prism sheet in order to provide for a compact device with an improved image.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20200379159 A1, of record Notice of Consideration) (Li, hereafter)  in  view of Fang et al. (US 2018/0210243A1) (Fang, hereafter)
Regarding claims 9 and 10, Li discloses the display set forth above (see rejection for claims 1 and 8). Li further discloses wherein the first prism sheet (130) is located between the optical film (120) and the second prism sheet 140). Li fails to explicitly disclose silent regarding an electrically controlled viewing angle switching device overlapped with the display panel (claim 9) and located between the display panel and the second prism sheet (claim 10).
Fang discloses ((Figure 1 and 10) a display panel (110) with an electrically controlled viewing angle switching device (120) and a backlight module (140).  The electrically controlled viewing angle switching device (120) is located below the display panel (110) (¶21-¶23).
 Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the display panel of Li wherein an electrically controlled viewing angle switching device overlapped with the display panel and located between the display panel and the second prism sheet in order to just the viewing angle in a controlled manner for a variety of applications as disclosed by Fang.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20200379159 A1, of record Notice of Consideration) (Li, hereafter)  in  view of Fang et al. (US 2018/0210243A1 of record Notice of Consideration) (Fang, hereafter) and in further view of Yuki et al. (US2018/0224697 A1 of record Notice of consideration) (Yuki, hereafter)
	Regarding claims 11 and 12, Li discloses the display set forth above (see rejection for claims 1 and 8). Li further discloses wherein the first prism sheet (130) is located between the optical film (120) and the second prism sheet (140). Li fails to explicitly to disclose a viewing angle limiting optical film and an electrically controlled diffusion film, overlapped with the display panel, and the electrically controlled diffusion film is located between the display panel and the viewing angle limiting optical film (claim 11) is located between the second prism sheet and the electrically controlled diffusion film (claim 12).
 Fang discloses ((Figure 1 and 10) a display panel (110) with an electrically controlled viewing angle switching device (120) and a backlight module (140).  The electrically controlled viewing angle switching device (120) is located below the display panel (110). Fang further discloses the electrically controlled light scattering switching device (130) is located also under the display panel (110) and sometimes between the display panel (110) and the backlight module (140). The electrically controlled light scattering switching device (130) includes second transparent substrates (131) and (132), second transparent conductive layers (133 )and (134) and an electronically controlled polymer material layer (135) (¶35) in order extract more light for  a high brightness illumination.
Yuki discloses (Figure 1) the liquid crystal display device (100) includes a backlight (1), a liquid crystal panel (2), and a viewing angle restriction film (3) in order to provide a displayed image in the main direction for which it is intended (¶8, ¶25).
Therefore it would have been obvious to one of ordinary skill before the effective filing date to further modify the display panel of Li wherein a viewing angle limiting optical film and an electrically controlled diffusion film, overlapped with the display panel, and the electrically controlled diffusion film .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11029462. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 11029462 anticipate or render obvious Claims 1-5 and 8-13 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879